UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [√] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 — OR — [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-91935 Oncor Electric Delivery Transition Bond Company LLC (Formerly TXU Electric Delivery Transition Bond Company LLC) (Exact Name of Registrant as Specified in its Charter) Delaware 75-2851358 (State of Organization) (I.R.S. Employer Identification No.) 1601 Bryan Street, Dallas, TX75201 (214) 486-2000 (Address of Principal Executive Offices)(Zip Code) (Registrant’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesüNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated FilerAccelerated Filer Non-accelerated filerü Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü As of August 10, 2007, all outstanding membership interests in Oncor Electric Delivery Transition Bond Company LLC were held by Oncor Electric Delivery Company. Oncor Electric Delivery Transition Bond Company LLC meets the conditions set forth in General Instructions (H) (1) (a) and (b) of Form 10-Q and is therefore filing this report with the reduced disclosure format. TABLE OF CONTENTS Page GLOSSARY ii PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Statements of Income — Three and Six Months Ended June 30, 2007 and 2006 1 Condensed Statements of Cash Flows — Six Months Ended June 30, 2007 and 2006 2 Condensed Balance Sheets — June 30, 2007 and December 31, 2006 3 Notes to Condensed Financial Statements 4 Report of Independent Registered Public Accounting Firm 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 4. Controls and Procedures 13 PART II. OTHER INFORMATION Required Reports 14 Item 1A. Risk Factors 15 Item 6. Exhibits 15 SIGNATURE 17 Oncor Electric Delivery Transition Bond Company LLC’s annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and any amendments to those reports are made available to the public, free of charge, on the Oncor Electric Delivery Company website at http://www.oncor.com, as soon as reasonably practicable after they have been filed with or furnished to the Securities and Exchange Commission.Oncor Electric Delivery Transition Bond Company LLC will provide copies of current reports not posted on the website upon request.The information on Oncor Electric Delivery Company’s website shall not be deemed a part of, or incorporated by reference into, this report on Form 10-Q. i GLOSSARY When the following terms and abbreviations appear in the text of this report, they have the meanings indicated below. 1999 Restructuring Legislation legislation that restructured the electric utility industry in Texas to provide for retail competition 2003 Bonds refers collectively to the four series of securitization bonds issued in August 2003 2004 Bonds refers collectively to the three series of securitization bonds issued in June 2004 2006 Form 10-K TXU Electric Delivery Transition Bond Company LLC’s Annual Report on Form 10-K for the year ended December 31, 2006 (now Oncor Electric Delivery Transition Bond Company LLC) Commission Public Utility Commission of Texas Company Oncor Electric Delivery Transition Bond Company LLC (formerly TXU Electric Delivery Transition Bond Company LLC), a wholly-owned bankruptcy remote financing subsidiary of Oncor Electric Delivery Company ERCOT Electric Reliability Council of Texas, the Independent System Operator and the regional reliability coordinator of the various electricity systems within Texas FERC US Federal Energy Regulatory Commission Financing Order the financing order issued by the Commission on August 5, 2002 to Oncor Electric Delivery Company, its successors and assignees that provide transmission and distribution service GAAP generally accepted accounting principles Indenture the agreement (dated as of August 21, 2003 as appended) between Oncor Electric Delivery Transition Bond Company, as issuer, and the Indenture Trustee, which describes the governing terms of, and secures payment of, the Transition Bonds Indenture Trustee The Bank of New York, a New York banking corporation Merger Agreement Agreement and Plan of Merger, dated February 25, 2007, under which an investor group led by Kohlberg Kravis Roberts & Co and Texas Pacific Group would acquire TXU Corp. Moody’s Moody’s Investors Services, Inc. (a credit rating agency) NRC US Nuclear Regulatory Commission ii Oncor Electric Delivery Refers to Oncor Electric Delivery Company (formerly TXU Electric Delivery Company), a subsidiaryof TXU Corp., and/or its bankruptcy remote financing subsidiary, Oncor Electric Delivery Transition Bond Company LLC (formerly TXU Electric Delivery Transition Bond Company LLC), depending on context.SEC filings of Oncor Electric Delivery occasionally make references to Oncor Electric Delivery when describing actions, rights or obligations of its subsidiary.These references reflect the fact that the subsidiary is consolidated with Oncor Electric Delivery for financial reporting purposes.However, these references should not be interpreted to imply that Oncor Electric Delivery is actually undertaking the action or has the rights or obligations of its subsidiary or that the subsidiary company is undertaking an action or has the rights or obligations of its parent company or of any other affiliate. PURA Texas Public Utility Regulatory Act REP retail electric provider S&P Standard & Poor’s Rating Services, a division of the McGraw Hill Inc. Companies (a credit rating agency) SEC US Securities and Exchange Commission Settlement Plan regulatory settlement plan that received final approval by the Commission in January 2003 Texas Competitive Holdings refers to Texas Competitive Electric Holdings Company LLC (formerly TXU Energy Company LLC), a subsidiary of TXU Corp., and/or its consolidated subsidiaries, depending on context Transition Bonds refers collectively to the 2003 Bonds and the 2004 Bonds TXU Corp. refers to TXU Corp., a holding company, and/or its consolidated subsidiaries, depending on context US United States of America iii PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ONCOR ELECTRIC DELIVERY TRANSITION BOND COMPANY LLC CONDENSED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Operating revenues: Transition charge revenue $ 33,539,521 $ 37,458,291 $ 70,284,889 $ 73,058,107 Investment income 756,715 604,672 1,536,531 1,169,557 Total operating revenues 34,296,236 38,062,963 71,821,420 74,227,664 Operating expenses: Interest expense 12,434,501 13,203,943 25,077,606 26,581,439 Amortization of transition property 22,849,084 21,949,988 45,762,045 44,094,978 Over (under)-recovery of transition charges (1,409,933 ) 2,594,931 171,422 2,891,795 Servicing fees, administrative and general expenses 207,472 207,472 414,944 414,944 Total operating expenses 34,081,124 37,956,334 71,426,017 73,983,156 Net income $ 215,112 $ 106,629 $ 395,403 $ 244,508 See Notes to Financial Statements. 1 ONCOR ELECTRIC DELIVERY TRANSITION BOND COMPANY LLC CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2007 2006 Cash flows – operating activities: Net income $ 395,403 $ 244,508 Adjustments to reconcile net income to cash provided by operating activities: Amortization of transition property 45,762,045 44,094,978 Over-recovery of transition charges 171,422 2,891,795 Changes in operating assets (1,255,246 ) (2,022,289 ) Changes in operating liabilities 1,082,888 119,744 Cash provided by operating activities 46,156,512 45,328,736 Cash flows – financing activities: Repayment of debt (48,402,044 ) (46,938,488 ) Distribution paid to parent (397,159 ) (237,692 ) Cash used in financing activities (48,799,203 ) (47,176,180 ) Cash flows – investing activities: Change in restricted funds 2,642,691 1,847,444 Cash provided by investing activities 2,642,691 1,847,444 Net increase in cash and cash equivalents ― ― Cash and cash equivalents, beginning of period 1,000 1,000 Cash and cash equivalents, end of period $ 1,000 $ 1,000 Supplemental cash flow disclosures: Cash interest payments $ 25,465,212 $ 26,873,286 See Notes to Financial Statements. 2 ONCOR ELECTRIC DELIVERY TRANSITION BOND COMPANY LLC CONDENSED BALANCE SHEETS (Unaudited) June 30, December 31, 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 1,000 $ 1,000 Restricted cash (Note 5) 51,989,867 54,628,619 Accounts receivable - affiliate 10,374 ― Transition charge receivable: Affiliates 10,265,050 9,731,673 All other 12,279,218 11,567,723 Total current assets 74,545,509 75,929,015 Investments: Restricted funds held in trust (Note 5) 16,569,077 16,573,015 Transition property, net of accumulated amortization of $283,971,509 and $238,209,464 1,005,805,491 1,051,567,536 Total assets $ 1,096,920,077 $ 1,144,069,566 LIABILITIES AND MEMBER'S INTEREST Current liabilities: Long-term debt due currently $ 98,329,156 $ 96,548,577 Accounts payable - affiliate 265,240 265,240 Accrued interest 10,827,224 11,214,829 Other current liabilities 9,287,445 7,816,951 Total current liabilities 118,709,065 115,845,597 Transition bonds (Note 3) 927,603,412 977,786,035 Regulatory liability 34,118,702 33,947,280 Total liabilities 1,080,431,179 1,127,578,912 Member’s interest (Note 4) 16,488,898 16,490,654 Total liabilities and member's interest $ 1,096,920,077 $ 1,144,069,566 See Notes to Financial Statements. 3 ONCOR ELECTRIC DELIVERY TRANSITION BOND COMPANY LLC NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) 1.SIGNIFICANT ACCOUNTING POLICIES Business– The Company is a bankruptcy-remote, special-purpose Delaware limited liability company, wholly-owned by Oncor Electric Delivery.The Company was organized for the limited purpose of purchasing and owning transition property and issuing securitization (transition) bonds to recover generation-related regulatory assets and other qualified costs.Oncor Electric Delivery is a wholly-owned subsidiary of TXU Corp.Oncor Electric Delivery is a regulated electricity transmission and distribution company, principally engaged in providing delivery services to REPs that sell electricity in the north-central, eastern and western parts of Texas. Basis of Presentation— The condensed financial statements of the Company have been prepared in accordance with US GAAP and on the same basis as the audited financial statements included in its 2006 Form 10-K.All adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the results of operations and financial position have been included therein.Certain information and footnote disclosures normally included in annual consolidated financial statements prepared in accordance with US GAAP have been omitted pursuant to the rules and regulations of the SEC.Because the condensed interim financial statements do not include all of the information and footnotes required by US GAAP, they should be read in conjunction with the audited financial statements and related notes included in the 2006 Form 10-K.The results of operations for an interim period may not give a true indication of results for a full year. Over/under-recovery of transition charges— The Company accounts for the difference between transition charge revenues and the total of interest expense, amortization of the transition property and other fees and expenses as an over/under-recovery of transition charges.To the extent revenues exceed expenses, the Company records an increase to expense with a corresponding increase to a regulatory liability.To the extent revenues are less than expenses, the Company records a decrease to expense with a corresponding decrease to the regulatory liability. Annual and interim true-up adjustments—Variations in customer usage impact transition charge revenues resulting in temporary over/under-recovery of transition charges. In such instances where sufficient funds are not collected through transition charges, the over-collateralization and the capital subaccounts are drawn down to make scheduled payments on the Transition Bonds.Oncor Electric Delivery files, on behalf of the Company, an annual true-up adjustment with the Commission with respect to each series of Transition Bonds.The annual true-up adjustments for the 2003 Bonds and the 2004 Bonds are filed in August and May, respectively.In the filing, Oncor Electric Delivery requests the Commission to increase or decrease the authorized transition charges such that, based on the then current forecast of customer usage, sufficient funds will be collected during the following period to meet the scheduled debt service payments and replenish the over-collateralization and capital subaccounts to their required level.The Company also has the right, under certain circumstances, to file interim true-up adjustment requests semi-annually, if needed, to make scheduled payments. 4 2.RELATED–PARTY TRANSACTIONS Pursuant to administration and servicing agreements between the Company and Oncor Electric Delivery, Oncor Electric Delivery furnishes to the Company, at a fixed fee per year, billing, payment processing, collection, accounting, clerical, secretarial and other administrative services, which are reflected as administrative and general expenses in the income statement.The Company’s expense for servicing and administration activities performed by Oncor Electric Delivery totaled $206,472 and $193,806 for the three months ended June 30, 2007 and 2006, respectively, and $412,944 and $387,611 for the six months ended June 30, 2007 and 2006, respectively. Transition charges billed to the REP subsidiaries of Texas Competitive Holdings, which are included in operating revenues, totaled $14,100,510 and $17,752,330 for the three months ended June 30, 2007 and 2006, respectively, and $30,664,751 and $34,721,292 for the six months ended June 30, 2007 and 2006, respectively.The balance of the transition charge receivable due from the REP subsidiaries of Texas Competitive Holdings totaled $10,265,050 at June 30, 2007 and $9,731,673 at December 31, 2006. Oncor Electric Delivery, as servicer of the Transition Bonds, collects security deposits from REPs for payment of the REPs’ transition charges and remits these amounts to the Company as they are collected.The outstanding amount from Oncor Electric Delivery was $10,374 at June 30, 2007.No amount was outstanding from Oncor Electric Delivery at December 31, 2006.Oncor Electric Delivery reviews the security amount for the REPs quarterly and requests increases when required. Also see discussion in Note 4 regarding cash distributions. 5 3.FINANCING ARRANGEMENTS Long-term debt — At June 30, 2007 and December 31, 2006, the Company’s long-term debt consisted of the following: June 30, December 31, 2007 2006 2.260% Fixed Series 2003 Bonds due in semi-annual installments through February 15, 2007 $ ― $ 8,119,707 4.030% Fixed Series 2003 Bonds due in semi-annual installments through February 15, 2010 108,786,579 122,000,000 4.950% Fixed Series 2003 Bonds due in semi-annual installments through February 15, 2013 130,000,000 130,000,000 5.420% Fixed Series 2003 Bonds due in semi-annual installments through August 15, 2015 145,000,000 145,000,000 3.520% Fixed Series 2004 Bonds due in semi-annual installments through November 15, 2009 131,368,989 158,437,905 4.810% Fixed Series 2004 Bonds due in semi-annual installments through November 15, 2012 221,000,000 221,000,000 5.290% Fixed Series 2004 Bonds due in semi-annual installments through May 15, 2016 289,777,000 289,777,000 Total 1,025,932,568 1,074,334,612 Less amount due currently 98,329,156 96,548,577 Total long-term debt $ 927,603,412 $ 977,786,035 The transition property sold to the Company, as well as restricted cash of $6,530,064 in the capital subaccount at June 30, 2007, are pledged as collateral for the Transition Bonds.Collections of transition charges will be used to pay the principal, interest and associated costs of the Transition Bonds.The Company is required to maintain restricted cash pledged as collateral for the Transition Bonds in an amount equal to 0.50% of the initial aggregate principal amount of Transition Bonds outstanding.Should the transition charges collected through the specified payment dates noted above not provide adequate funds to make the scheduled payments of principal, the transition charges can continue to be collected for approximately two years before the Transition Bonds go into default for nonpayment of principal. Financial Covenants— The terms of the Indenture contain financial covenants that require maintenance of specified collateral deposits in proportion to the aggregate principal amount of the Transition Bonds outstanding.As of June 30, 2007, the Company was in compliance with such covenants. 6 4.MEMBER’S INTEREST The Company receives interest income with respect to the indenture trustee reserve account and capital subaccounts.Cash distributions to Oncor Electric Delivery, the amounts of which represent interest income released by the Indenture Trustee, totaled $217,061 and $397,159 in the three month and six month periods ended June 30, 2007.The distributions are recorded as a reduction in Member’s Interest. The following table presents the changes in Member’s Interest for the six months ended June 30, 2007: Total Member’s Interest Balance at December 31, 2006 $ 16,490,654 Distributions paid to parent (397,159 ) Net income 395,403 Balance at June 30, 2007 $ 16,488,898 5.RESTRICTED CASH Balance Sheet Classification At June 30, 2007 At December 31, 2006 Current Assets Investment Current Assets Investment Collections related to Transition Bonds used only to service debt and pay expenses (includes over-collateralization subaccount of $1,738,189, $—, $1,466,651 and $—) $ 51,989,867 $ — $ 54,628,619 $ — Funds for payment of fees associated with Transition Bonds (Indenture Trustee reserve account) — 10,039,013 — 10,040,769 Reserve for shortfalls of Transition Bond charges (capital subaccounts) — 6,530,064 — 6,532,246 Total $ 51,989,867 $ 16,569,077 $ 54,628,619 $ 16,573,015 7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Managers and Member of Oncor Electric Delivery Transition Bond Company LLC: We have reviewed the accompanying condensed balance sheet of Oncor Electric Delivery Transition Bond Company LLC(the “Company”) as of June 30, 2007, the related condensed statements of income for the three-month and six-month periods ended June 30, 2007 and 2006, and of cash flows for the six-month periods ended June 30, 2007 and 2006. These interim financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such condensed interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the balance sheet of the Company as of December 31, 2006, and the related statements of income, member’s interest and cash flows for the year then ended (not presented herein); and in our report dated March 19, 2007, we expressed an unqualified opinion on those financial statements.In our opinion, the information set forth in the accompanying condensed balance sheet as of December 31, 2006 is fairly stated, in all material respects, in relation to the balance sheet from which it has been derived. /s/ Deloitte & Touche LLP Dallas, Texas August 9, 2007 8 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS BUSINESS The Company is a bankruptcy-remote, special-purpose Delaware limited liability company, wholly-owned by Oncor Electric Delivery.The Company was organized for the limited purpose of purchasing and owning transition property and issuing securitization (transition) bonds to recover generation-related regulatory assets and other qualified costs.Oncor Electric Delivery is a wholly-owned subsidiary of TXU Corp.Oncor Electric Delivery is a regulated electricity transmission and distribution company, principally engaged in providing delivery services to REPs that sell electricity in the north-central, eastern and western parts of Texas. On February 25, 2007, TXU Corp. entered into a Merger Agreement under which an investor group led by Kohlberg Kravis Roberts & Co. and Texas Pacific Group (Sponsors) is expected to acquire TXU Corp. if the relevant conditions to closing are satisfied (Proposed Merger). Proposed Merger─ The following is as disclosed in the TXU Corp. quarterly report on Form 10-Q for thequarterly periodended June 30, 2007: In connection with the Proposed Merger, Mr. Wilder, TXU Corp.’s Chairman and Chief Executive Officer, has advised the Board of Directors that he will not be remaining with TXU Corp. following the Proposed Merger.However, in the event the Proposed Merger does not close, he will remain as Chairman and Chief Executive Officer of TXU Corp. to ensure the continuity of the corporate management team and to oversee TXU Corp.’s business and the implementation of an alternative strategy to the Proposed Merger. The Merger Agreement contains a "go-shop" provision that gave TXU Corp. the right to solicit competing proposals until April 16, 2007.The "go-shop" process conducted on behalf of TXU Corp. by an independent financial advisor to the TXU Corp. Board of Directors has ended, and TXU Corp.'s Board of Directors determined that no proposal was received that could reasonably be expected to result in a proposal superior to the Proposed Merger. TXU Corp. and the Sponsors are continuing their efforts to complete the Proposed Merger.In April 2007, TXU Generation Company LP filed an application with the NRC for the indirect transfer of control of the operating licenses relating to its Comanche Peak nuclear generation units.The receipt of the required NRC approval is a condition to the parties’ respective obligations to complete the Proposed Merger.The time period for third party intervention in respect of the NRC application expired in July 2007 without notice of any intervention in opposition to the transaction. In May 2007, Oncor Electric Delivery, TXU Portfolio Management and Texas Energy Future Holdings Limited Partnership (TEF), the holding company formed by the Sponsors to acquire TXU Corp., filed with the FERC an application for the indirect transfer of control of certain FERC jurisdictional assets (principally the direct current interconnection between ERCOT and the Southwest Power Pool and TXU Portfolio Management's power marketer license).The receipt of FERC approval under Section 203 of the Federal Power Act is a condition to the parties’ respective obligations to complete the Proposed Merger.The time period for third party intervention in respect of the FERC application expired in June 2007 without notice of any intervention in opposition to the transaction. In June 2007, TXU Corp. and the Sponsors filed required documents pursuant to the Hart-Scott-Rodino Act with the U.S. Department of Justice and the Federal Trade Commission.TXU Corp. received notification on July 16, 2007 that the required waiting period under the Hart-Scott-Rodino Act had ended.No further action is required by TXU Corp. and the Sponsors.The requirements of the Hart-Scott-Rodino Act will be satisfied if the Proposed Merger is completed within one year from the end of the waiting period.Although the waiting period has ended, the US Department of Justice, the Federal Trade Commission or others could take action under the antitrust laws with respect to the Proposed Merger, including seeking to enjoin the completion of, rescind or conditionally approve the Proposed Merger. 9 TXU Corp. has received approvals from the Federal Communication Commission for the transfer of radio and point-to-point private microwave licenses. TXU Corp. has scheduled its annual shareholders' meeting and shareholder vote on the Proposed Mergerfor September 7, 2007.Assuming shareholder approval and required regulatory approvals are obtained, the Proposed Merger is expected to close in the fourth quarter of 2007. In April 2007, Oncor Electric Delivery and TEF filed an application with the Commission under Section 14.101 of PURA requesting that the Commission make a determination that the transaction as it relates to Oncor Electric Delivery is in the public interest.While the filing of this application is not a condition to closing of the Proposed Merger, Oncor Electric Delivery and TEF are cooperating with the Commission in its review of the Proposed Merger as it relates to Oncor Electric Delivery. As part of TXU Corp.’s plan to further differentiate its businesses (which is expected even if the Proposed Merger does not close), TXU Electric Delivery Company has been renamed Oncor Electric Delivery Company. 10 RESULTS OF OPERATIONS Operating revenue decreased $3,766,727, or 10%, to $34,296,236 for the three months ended June 30, 2007 and decreased $2,406,244, or 3%, to $71,821,420 for the six months ended June 30, 2007. Operating Revenues Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Transition charge revenues $ 33,539,521 $ 37,458,291 $ 70,284,889 $ 73,058,107 Investment income 756,715 604,672 1,536,531 1,169,557 Total operating revenues $ 34,296,236 $ 38,062,963 $ 71,821,420 $ 74,227,664 · Transition charge revenues decreased $3,918,770 to $33,539,521 for the three month period ended June 30, 2007 and $2,773,218 to $70,284,889 for the six month period ended June 30, 2007.This decrease was primarily driven by decreased delivered volumes reflecting the effects of cooler, below normal weather partially offset by an increase in the transition charge tariff reflecting the May 2006 and August 2006 annual true-up adjustments. · Investment income increased $152,043 to $756,715 for the three month period ended June 30, 2007 and $366,974 to $1,536,531 for the six month period ended June 30, 2007.Investment income represents earnings on restricted cash balances.The primary drivers of the increases are higher interest rates and higher investment balances. The restricted cash is invested in short-term US government securities. Interest expense decreased $769,442 to $12,434,501 for the three months ended June 30, 2007 and $1,503,833 to $25,077,606 for the six months ended June 30, 2007 reflecting scheduled principal payments on the Transition Bonds. Amortization of transition property increased $899,096 to $22,849,084 for the three months ended June 30, 2007 and $1,667,067 to $45,762,045 for the six months ended June 30, 2007 reflecting increased principal payments on the Transition Bonds. The Company recorded income for the under-recovery of transition charges of $1,409,933 in the three month period ended June 30, 2007 and expenses for the over-recovery of transition charges of $2,594,931 in the three month period ended June 30, 2006.The Company recorded expenses for the over-recovery of transition charges of $171,422 and $2,891,795 in the six month period ended June 30, 2007 and 2006, respectively.See discussion under “Over/under-recovery of transition charges” in Note 1 to the Financial Statements. Net income totaled $215,112 and $106,629 for the three months ended June 30, 2007 and 2006, respectively, and totaled $395,403 and $244,508 for the six months ended June 30, 2007 and 2006, respectively.Net income includes interest earned on the indenture trustee reserve account and capital subaccounts which the Company expects to periodically distribute to Oncor Electric Delivery as released by the Indenture Trustee.See Note 4 to the Financial Statements. 11 FINANCIAL CONDITION Cash Flows — Cash flows provided by operating activities increased$827,776, or 2%, to $46,156,512 for the six months ended June 30, 2007.The increase reflected: · a favorable change of $1,058,903 in customer deposits reflecting additional deposits required from certain REPs as a result of the increase in the transition charge tariff; · the benefit of $1,408,074 in lower interest payments in 2007 as a result of scheduled principal payments on the Transition Bonds; and · an increase of $366,974 in cash investment income driven by higher interest rates and higher investment balances. partially offset by a decrease of $1,953,330 resulting from lower delivered volumes reflecting cooler, below normal weather. Financing activities used cash flows of $48,799,203 and $47,176,180 for the six months ended June 30, 2007 and 2006, respectively, representing scheduled principal payments on the Transition Bonds and distributions to parent of interest income earned on the Indenture Trustee reserve account and capital subaccount. Cash flows provided by investing activities totaled $2,642,691 and $1,847,444 for the six month periods ended June 30, 2007 and 2006, respectively.The change in investing activity represents changes in the balances of all restricted cash accounts. As discussed in Note 1 to the Financial Statements, Oncor Electric Delivery, as servicer, files for increases or decreases (true-ups) in transition charges with the Commission to ensure sufficient funds will be collected during the following period to meet scheduled payments on the Transition Bonds and to maintain the capital and over-collateralization subaccounts at the required levels.The latest filings of the annual true-ups for the Transition Bonds were in May 2007 and August 2006.Based on the approved transition charges and current forecast of customer usage, the Company expects that revenues collected will be sufficient to make the scheduled payments. As of June 30, 2007, restricted cash included the balance in the capital subaccount of $2,549,718 compared to the required level of $2,500,000 for the 2003 Bonds and $3,980,347 compared to the required level of $3,948,885 for the 2004 Bonds.Additionally, as of June 30, 2007, the balance in the over-collateralization subaccount for the 2003 Bonds was $743,461, compared to the required level of $729,166, and for the 2004 Bonds was $994,728, compared to the required level of $987,222.There are no penalties as a result of being above or below the required levels in the capital and over-collateralization subaccounts.Any future shortfalls in the subaccounts for either series of Transition Bonds would be addressed in future true-up filings. Member’s Interest— A cash distribution to Oncor Electric Delivery in the amount of $217,060 was declared on June 13, 2007 and paid on June 14, 2007.A cash distribution to Oncor Electric Delivery in the amount of $180,099 was declared on March 28, 2007 and paid on March 30, 2007.The distribution represents interest income released by the Indenture Trustee and was recorded as a reduction in Member’s Interest. FINANCING ACTIVITIES The Company’s financing needs are limited to issuance of the Transition Bonds.There is no provision to allow for any other borrowings. Financial Covenants, Credit Rating Provisions and Cross Default Provisions — The terms of the Indenture contain financial covenants that require maintenance of specified collateral deposits in proportion to the aggregate principal amount of the Transition Bonds outstanding.As of June 30, 2007, the Company was in compliance with such covenants. 12 CHANGES IN ACCOUNTING STANDARDS There have been no recently issued accounting standards effective after June 30, 2007 that are expected to materially impact the Company. FORWARD-LOOKING STATEMENTS This report and other presentations made by the Company contain forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.Although the Company believes that in making any such statement its expectations are based on reasonable assumptions, any such statement involves uncertainties and is qualified in its entirety by reference to the risks discussed under “RISK FACTORS” and the following important factors, among others that could cause the actual results of the Company to differ materially from those projected in such forward-looking statements: · state or federal legislative or regulatory developments; · national or regional economic conditions; · the accuracy of the servicer’s estimates of market demand and prices for energy; · the accuracy of the servicer’s estimates of industrial, commercial and residential growth in Oncor Electric Delivery’s service territory, including related estimates of conservation and electric usage efficiency; · weather conditions and other natural phenomena affecting retail electric customer energy usage; · acts of sabotage, terrorist activities or other catastrophic events; · the speed, degree and effect of continued electric industry restructuring; · the operating performance of Oncor Electric Delivery’s facilities and third-party suppliers of electric energy in Oncor Electric Delivery’s service territory; · the accuracy of the servicer’s estimates of the payment patterns of retail electric customers, including the rate of delinquencies and any collections curves; · actions by credit rating agencies; and · the operational and financial ability of REPs to bill and collect transition charges and make timely payments of amounts billed by the servicer to the REPs for transition charges. Any forward-looking statement speaks only as of the date on which such statement is made, and the Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events.New factors emerge from time to time and it is not possible for the Company to predict all of such factors, nor can it assess the impact of each such factor or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statement. ITEM 4.CONTROLS AND PROCEDURES An evaluation was performed under the supervision and with the participation of the Company’s management, including the principal executive officer and principal financial officer, of the effectiveness of the design and operation of the disclosure controls and procedures in effect as of the end of the current period including in this quarterly report.Based on the evaluation performed, the Company’s management, including the principal executive officer and principal financial officer, concluded that the disclosure controls and procedures were effective. During the most recent fiscal quarter covered by this quarterly report, there have been no changes in the Company’s internal controls over financial reporting that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. 13 PART II.OTHER INFORMATION REQUIRED REPORTS The Company has included in this quarterly report on Form 10-Q or furnished on its website at www.oncor.com, as indicated, the following information in respect of each series of outstanding Transition Bonds, as required by the terms of the indenture relating to the Transition Bonds.Exhibits that are filed as a part of this Form 10-Q are listed below. Required Item Filed as Exhibit or Furnished on Website Monthly servicer report (Series 2004-1 for April 2007) Exhibit 99 (a)(1) Monthly servicer report (Series 2004-1 for May 2007) Exhibit 99 (a)(2) Monthly servicer report (Series 2004-1 for June 2007) Exhibit 99 (a)(3) Monthly servicer report (Series 2003-1 for April 2007) Exhibit 99 (a)(4) Monthly servicer report (Series 2003-1 for May 2007) Exhibit 99 (a)(5) Monthly servicer report (Series 2003-1 for June 2007) Exhibit 99 (a)(6) Statement of Collection Account Balances as of June 30, 2007 Exhibit 99 (b) A quarterly statement affirming that, in all material respects, for each materially significant REP, (a) each REP has been billed in compliance with the requirements outlined in the Financing Order, (b) each REP has made payments in compliance with the requirements outlined in the Financing Order, and (c) each REP satisfies the creditworthiness requirements of the Financing Order. Exhibit 99 (c) Annual True-up of Transition Charges for the Series 2004-1 Transition Bonds Exhibit 99 (d) Statement of Outstanding Bond Balances Series 2003-1 Exhibit 99 (e)(1) Statement of Outstanding Bond Balances Series 2004-1 Exhibit 99 (e)(2) Semi Annual Servicer’s Certificate (Series 2004-1 for May 2007) Exhibit 99 (f) 14 Item 1A. RISK FACTORS There have been no significant changes in risk factors of the Company since December 31, 2006 as disclosed in the 2006 Form 10-K. ITEM 6.EXHIBITS (a)Exhibits: Exhibits Previously Filed With File Number* As Exhibit (15) Letter re: Unaudited Financial Information 15 — Letter from independent registered accounting firm as to unaudited interim financial information. (32) Section 1350 Certifications. 32(a) — Certification of Robert S. Shapard, principal executive officer of Oncor Electric Delivery Transition Bond Company LLC, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32(b) — Certification of David M. Davis, principal financial officer of Oncor Electric Delivery Transition Bond Company LLC, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (35) Servicer Compliance Statement. 35 — Certification of David M. Davis, as principal financial officer of Oncor Electric Delivery Company, the Servicer. (99) Additional Exhibits 99(a)(1) — Monthly Servicer Report(Series 2004-1 for April 2007) 99(a)(2) — Monthly Servicer Report(Series 2004-1 for May 2007) 99(a)(3) — Monthly Servicer Report (Series 2004-1 for June 2007) 99(a)(4) — MonthlyServicer Report (Series 2003-1 for April 2007) 99(a)(5) — Monthly Servicer Report (Series 2003-1 for May 2007) 99(a)(6) — Monthly Servicer Report (Series 2003-1 for June 2007) 99(b) — Statement of Collection Account Balances as of June 30, 2007 99(c) — A quarterly statement affirming that, in all material respects, for each materially significant REP, (a) each REP has been billed in compliance with the requirements outlined in the Financing Order; (b) each REP has made payments in compliance with the requirements outlined in the Financing Order, and (c) each REP satisfies the creditworthiness requirements of the Financing Order. 99(d) — Annual True-up of Transition Charges for the Series 2004-1 Transition Bonds filed May 15, 2007 15 99(e) (1) — Statement of Outstanding Bond Balances Series 2003-1 99(e) (2) — Statement of Outstanding Bond Balances Series 2004-1 99(f) — Semi-Annual Servicer’s Certificate (Series 2003-1 for May 2007) 16 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ONCOR ELECTRIC DELIVERY TRANSITION BOND COMPANY LLC By /s/ Stan Szlauderbach Stan Szlauderbach Senior Vice President Date:August14, 2007 17
